 Case 2:21-cv-10460-MAG-PTM ECF No. 8, PageID.64 Filed 06/15/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

DEMARCO PRYOR-MCCOVERY,

       Plaintiff,
                                              Civil Action No. 21-cv-10460
       v.                                     HONORABLE MARK A. GOLDSMITH

TREY LEACH, et. al.,

      Defendant(s).
_____________________________________/

                    OPINION AND ORDER OF SUMMARY DISMISSAL

       Before the court is Plaintiff DeMarco Pryor-McCovery’s pro se civil rights complaint filed

pursuant to 42 U.S.C. §§ 1981 and 1983. Plaintiff is an inmate currently confined at the Saginaw

Correctional Facility in Freeland, Michigan. On March 18, 2021, Magistrate Judge R. Steven

Whalen signed an order directing plaintiff to provide three additional copies of his complaint in

order to effect proper service upon the defendants. Plaintiff was given thirty days to respond to

the order. To date, plaintiff has not complied with the Court’s order.

       An inmate bringing a civil rights complaint must specifically identify each defendant

against whom relief is sought, and must give each defendant notice of the action by serving upon

him or her a summons and copy of the complaint. Feliciano v. DuBois, 846 F. Supp. 1033, 1048

(D. Mass. 1994). Where a plaintiff is proceeding in forma pauperis, the district court must bear

the responsibility for issuing the plaintiff’s process to a United States Marshal’s Office, who must

effect service upon the defendants once the plaintiff has properly identified the defendants in the

complaint. Williams v. McLemore, 10 F. App’x 241, 243 (6th Cir. 2001); Byrd v. Stone, 94 F.3d

217, 219 (6th Cir. 1996); Fed. R. Civ. P. 4(c)(2); 28 U.S.C. § 1915(d).




                                                 1
 Case 2:21-cv-10460-MAG-PTM ECF No. 8, PageID.65 Filed 06/15/21 Page 2 of 2




       The Court will dismiss the complaint for want of prosecution, because of plaintiff’s failure

to comply with Magistrate Judge Whalen’s order by failing to provide the requested copies needed

to effect service upon the defendants. See Erby v. Kula, 113 F. App’x 74, 75-6 (6th Cir. 2004);

Davis v. United States, 73 F. App’x 804, 805 (6th Cir. 2003).

                                            ORDER

       IT IS HEREBY ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE to Plaintiff re-filing a new complaint in this matter.

       SO ORDERED.


Dated: June 15, 2021                                 s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on June 15, 2021.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                2
